BARKDULL, Judge.
Albert W. Tresvant, Sr. takes this appeal from a judgment of conviction, entered pursuant to a jury verdict on the charges of I. Conspiracy to commit a felony (bribery); II. Bribery; III. Unauthorized compensation for official behavior.
Tresvant was charged, by indictment, with conspiracy to commit a felony, bribery, and unauthorized compensation for official behavior. He pleaded not guilty and moved to dismiss each count of the indictment. His motions to dismiss were denied, and he was subsequently tried before a jury.
The trial court erred in denying the motion to dismiss as to the conspiracy count. See: Goldberg v. State, 351 So.2d 332 (Fla. 1977), and this court’s opinion in State v. Giardino, 363 So.2d 201 (Fla.3d DCA 1978) relating to the same indictment.
On the other point on appeal, we defer ruling until the transcript of the testimony is forwarded to us for review.
Therefore, the conviction under Count I (conspiracy to commit a felony, to wit: bribery) be and it is hereby reversed and set aside with instructions to discharge the defendant from this charge. The appellant, through his counsel, shall file a copy of the trial transcript with this court no later than May 10,1979, pursuant to Florida Appellate Rule 9.200(f)(2).